PER CURIAM.
Appellants appeal from an adverse final judgment in an action for damages brought by appellee.
The record shows that appellee owned a two story houseboat which was being towed in a southerly direction down the Intra-coastal Waterway. In the vicinity of the Julia Tuttle Causeway, a motorboat owned and operated by appellants, proceeding in a northerly direction up the Intracoastal Waterway, passed near appellee’s houseboat. The wake from appellants’ boat washed against appellee’s houseboat causing it to sink. After a trial on appellee’s action for damages, the jury returned a verdict in his favor assessing damages in the amount of $40,000. On May 14, 1975, the trial court entered a final judgment incorporating the verdict. From this judgment, appellants appeal.
We have carefully examined each of the points presented on appeal by appellants and find them to be without merit. The verdict of the jury is supported by substantial competent evidence and no error by the trial court has been made to appear. See, e. g., Hartford Accident & Indemnity Co. v. Colposcope of America, Inc., Fla. App. 1975, 308 So.2d 52; Causeway Marina, Inc. v. Mandel, Fla.App. 1973, 276 So.2d 71; Brainard v. Poole, Fla.App.1968, 214 So.2d 510; Land v. Patroni, Fla.App. 1968, 214 So.2d 94; and 2 Fla.Jur., Appeals §§ 316 and 346.
We have considered the record, all points in the briefs, and arguments of counsel in light of the controlling principles of law and have concluded that no error has been demonstrated. Therefore, for the reasons stated and upon the authorities cited, the final judgment appealed is affirmed.
Affirmed.